PER CURIAM.
Amy Worthy appeals the summary denial of her motion under Rule 3.850, Florida Rules of Criminal Procedure. Worthy alleged that defense counsel affirmatively mislead her with regard to the forfeiture of gain time, and that she relied on the misadvice when she entered her plea. The record before this court supports Worthy’s claim.
Consequently, we reverse the order that summarily denied relief and remand for the trial court to conduct an evidentiary hearing or to attach documents to refute the claim. State v. Leroux, 689 So.2d 235 (Fla.1996); Dellahoy v. State, 816 So.2d 1253 (Fla. 5th DCA 2002); Brazeail v. State, 821 So.2d 364 (Fla. 1st DCA 2002).
STEVENSON, HAZOURI and MAY, JJ., concur.